Frank T. Gallagher, Justice
(dissenting).
I cannot agree with the majority. It appears to me that it is inconsistent to say on the one hand that it is clear that the casé *15was submitted ou tbe theory of a breach of an express warranty, as defined by our sales act, and then to say on the other hand that the instructions of the trial court are so ambiguous that there should be a new trial in the interests of justice. Eeading the instructions in their entirety, it is my opinion that they were sufficiently broad to permit the jury, under the record here, to find for plaintiffs, as it did.
Thomas Gallagher, Justice (dissenting).
I concur in the dissent.
Loring, Chief Justice (dissenting).
I concur in the dissent.